In an action to recover damages for personal injuries, the defendants Margarita Werner and Henry Monroy Pabon appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Alpert, J.), entered March 27, 2001, as denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The Supreme Court properly denied the appellants’ motion, as they failed to make out a prima facie case of entitlement to judgment as a matter of law (see, Polizzi v Won Jun Choi, 264 AD2d 830). Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur.